UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4176


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARNELL ANTHONY YOUNG, a/k/a DJ Nelly Nell, a/k/a Nelly,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00491-WDQ-1)


Submitted:   August 24, 2011             Decided:   September 7, 2011


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary A. Ticknor, Elkridge, Maryland, for Appellant. Rod J.
Rosenstein, United  States  Attorney,  Tonya  Kelly Kowitz,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             A jury convicted Darnell Anthony Young of conspiracy

to distribute and possess with intent to distribute cocaine, in

violation of 21 U.S.C. § 846 (2006), and possession with intent

to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2006),    and   the    district       court      sentenced   him    to    136   months’

imprisonment.          In    Young’s     first      appeal,   we    affirmed     Young’s

conviction       but        vacated     his        sentence   and     remanded      for

resentencing.        United States v. Young, 609 F.3d 348, 359 (4th

Cir.   2010).      On       remand,    the    district    court     rejected     Young’s

arguments for a downward variance and sentenced Young to 188

months’ imprisonment.             Young again appeals, arguing that the

district     court’s          sentence       was     procedurally         unreasonable.

Finding no error, we affirm.

             In reviewing a sentence, we must first ensure that the

district     court      did    not     commit       any   “significant       procedural

error,” such as failing to properly calculate the applicable

Guidelines range, failing to consider the 18 U.S.C. § 3553(a)

(2006) factors, or failing to adequately explain the sentence.

Gall v. United States, 552 U.S. 38, 51 (2007).                            The district

court is not required to “robotically tick through § 3553(a)’s

every subsection.”            United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).         However, the district court “must place on the

record an ‘individualized assessment’ based on the particular

                                              2
facts of the case before it.                   This individualized assessment

need   not     be    elaborate    or   lengthy,        but        it    must    provide     a

rationale tailored to the particular case at hand and adequate

to   permit    ‘meaningful       appellate      review.’”              United    States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (quoting Gall, 552
U.S. at 50) (internal footnote omitted).

              “‘Where    the    defendant      .   .     .    presents         nonfrivolous

reasons for imposing a different sentence’ than that set forth

in the advisory Guidelines, a district judge should address the

party’s      arguments    and     ‘explain      why      he       has    rejected    those

arguments.’”         Id. at 328 (quoting Rita v. United States, 551
U.S. 338,    357    (2007)).      Upon       review,       we    conclude       that    the

district court adequately addressed Young’s nonfrivolous reasons

for a downward variant sentence before rejecting them and did

not abuse its discretion in imposing a sentence at the bottom of

the advisory Sentencing Guidelines range.                      See United States v.

Lynn, 592 F.3d 572, 576, 578 (4th Cir. 2010) (providing standard

of review for properly preserved procedural sentencing error);

see also Gall, 552 U.S. at 46.

              Accordingly, we affirm the district court’s judgment

sentencing Young to 188 months’ imprisonment.                           We dispense with

oral   argument      because     the   facts       and       legal      contentions       are




                                           3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4